Judgment unanimously affirmed, without costs. Memorandum: In 1965 defendant acquired a tax sale certificate for the delinquent 1964 taxes to plaintiff’s property. In 1967 he received a deed to the property and in 1968 defendant sent a notice to redeem by registered mail to the property owner at the address listed on the tax rolls as provided in section 10 of the Livingston County Tax Act. This notice was delivered to plaintiff’s son, also known as Richard Brock, Jr., and also a resident of the Village of Wadsworth, New York, as was plaintiff. Plaintiff seeks to cancel defendant’s deed to the property, contending that there was no compliance with the statute because he never received the notice to redeem and because the statutory method of serving notice provided in the Livingston County Tax Act is constitutionally deficient. Defendant complied with the notice requirements of the statute by mailing the notice by registered mail to the name and address listed for the owner of its property on the tax rolls. If the notice failed to reach plaintiff it was because of his indiscriminate use of the identical name of the plaintiff by his son who was living in the same village. By doing so, plaintiff must be held to have assumed the risk that an otherwise reasonable service, and one that had provided actual notice to him of a prior default, could go astray and be received by his son. Since the notice is reasonably calculated to reach the party interested, to apprise him of what was going on and give him a chance to defend his property, it passes the constitutional requirements of due process. Actual personal notice to the property owner to redeem is not necessary (see Botens v Aronauer, 32 NY2d 243, 249; City of Buffalo v Hawks, 226 App Div 480, affd 251 NY 588; see, also Bell’s Gap R.R. Co. v Pennsylvania, 134 US 232, 239). (Appeal from judgment of Livingston County Court in action to cancel tax deed) Present— Cardamone, J. P., Simons, Mahoney, Goldman and Del Vecchio, JJ.